DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 12/02/2020 in regard to claims 1, 4-6, 8-10, 13-15, and 17-18 have been acknowledged by the Examiner. No claims have been cancelled and no new claims have been added.
Thus, claims 1-18 are pending in the instant application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2020, with respect to the Drawings, Specifications, and the Claims have been fully considered and are persuasive.  The objections of the Drawings, Specifications, and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/02/2020, with respect to the 112 rejection have been fully considered and are persuasive.  The 112b rejection of the claims has been withdrawn. 
Applicant's arguments filed 12/02/2020 with respect to the prior art rejections have been fully considered but they are not persuasive. Amended independent claims 1 and 10 have been amended to include subject matter and specific limitations that were not present in the original claims. Specifically, the amendments to the Specifications and Drawings to provide better antecedent basis and further description of the claimed limitations have modified the interpretation of the claimed structural limitations of the instant invention. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claimed limitations of the independent claims. Rejections for dependent claims 2-9 and 11-18 have also been amended based on the re-interpretation and examination of independent claims 1 and 10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a selectively unlockable position adjuster” recited in claims 1 and 10 wherein the corresponding structure is recited as “press buckle 30” [page 7, lines 6-7]
“at least one relay point” recited in claim 10 wherein the corresponding structure is recited as “strap rings 56a and 56b” [page 8, line 9]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claims 1 and 10:
“wherein said patient can raise the position of said rigid crossbar” would read better as “wherein said patient can raise a position of said rigid crossbar”
“by selective adjustment of said unlockable position adjuster” should read “by selective adjustment of said selectively unlockable position adjuster’
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sudell (US 20180161192 A1) in view of Dawson (USPN 3750658 A), in further view of Catacchio (US 20160095785 A1).
Regarding claim 1, Sudell discloses a portable rehabilitative traction device for a patient comprising (Abstract- “portable traction device”): a body support member (Figure 1- sling 100) and an anchor (Figure 1- anchor 300, Figure 12- anchor 300 includes flexible strap 310 with attachment 305 and anchor tab 315); an adjustable positioning line (Figure 1- flexible elastic tethers 102, 104 that converge at ends 110, 112; [0043]); an attachment in communication with said positioning line (Figure 12- attachment 305 of anchor 300; [0072]- discusses that the attachment 305 attaches to elastic tethers 102, 104 and may be other types of attachments such as buckles); wherein said patient can apply force to said positioning line ([0043-0044]- a tension is exerted by the elastic tethers depending on the positioning of the user and the point of attachment of the traction device on the door, Figure 2).
Sudell does not explicitly teach wherein the attachment is a selectively unlockable position adjuster in communication with said positioning line between said rigid crossbar and said anchor; and wherein said patient can raise the position of said rigid crossbar by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the traction device comprising of an anchor connected to an adjustable positioning line and body support member as disclosed by Sudell replace the adjustable positioning line to be a strap assembly attached to the anchor comprising of a selectively unlockable position adjuster in order to raise/lower the position of the affected area of the patient as taught by Catacchio, to meet the specific claim limitations as discussed above. A skilled artisan would have been motivated to utilize the adjustable strap assembly comprising of the adjustable positioning line and selectively unlockable position adjuster in order to adjust the positioning of the patient in the manner as instantly claimed because Catacchio suggests that the discussed mechanisms of the lateral distractor strap assembly comprising of the adjustable strap portions and cam buckle allow a force to be applied and removed to the affected area of the patient while maintaining a sterile area such that a care provider may also provide the tensioning force to the strap assembly (Catacchio- [0002, 0271-0276]). A skilled artisan would also have a reasonable expectation to manufacture the traction device as disclosed by Sudell to include  an adjustable positioning line in communication with specifically a selective unlockable position adjuster to position the device as instantly claimed because Catacchio suggests that this strap and buckle adjustment mechanism to apply a traction force and remove a traction force via an adjustable buckle is conventional in adjustable traction devices for a patient to apply a traction force to an affected area that are analogous to Sudell.


Regarding claim 2, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 1 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said body support member is stretchable (Sudell [0052]- discuses that the base 132 of sling 100 “may be comprised of any flexible fabric, including natural or synthetic fiber fabrics, that is comfortable, strong and durable. Nylon webbing, ballistic nylon fabric, nylon pack cloth, nylon canvass are non-limiting examples”, Figure 4- base 132 of sling 100).
Regarding claim 3, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 2 as discussed above. Sudell as modified by Catacchio and Dawson further teaches the traction device further comprising a cushioning member 
Regarding claim 4, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 3 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said body support member (Sudell Figure 1- sling 100; Catacchio Figure 18- sleeve member 518; Dawson Figure 1- harness 11) is releasably connectable to at least one end of said rigid crossbar (Dawson Figure 2- clevis members 17, 18 of crossbar 23 admit and release at least one of loops 15, 16 at ends 13, 14 of harness 11, [Col 2, lines 66- Col 3, line 13]; Sudell Figure 4- sling 100 has D-ring attachments 126, 128 to strap ends 118, 120).
Regarding claim 5, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 4 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said body support member (Sudell Figure 1- sling 100; Catacchio Figure 18- sleeve member 518; Dawson Figure 1- harness 11) is fully releasable from said rigid crossbar (Dawson Figure 2- clevis members 17, 18 of crossbar 23 admit and release both loops 15, 16 at ends 13, 14 of harness 11, [Col 2, lines 66- Col 3, line 13]; Sudell Figure 4- sling 100 has D-ring attachments 126, 128 to strap ends 118, 120).
Regarding claim 6, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 1 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said selectively unlockable position adjuster is a press buckle (Catacchio Figure 18- buckle 508, [0272]- “…the buckle 508 is a ladderlock type of buckle. In further embodiments, the buckle 508 is a cam buckle or a strap adjuster. The buckle 508 may be any device capable of adjusting the distance…”). 
Regarding claim 7, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 1 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said anchor comprises a stopper (Sudell Figures 11 & 12- anchor tab 315 of anchor 300, [0071]- “an anchor tab 315 of the anchor 300 is slipped through the space 417 exposed between the hinged edge of the door 400 and the door frame 405, at a desired height. When the door 400 is closed, the space 417 is reduced or eliminated to prevent dislodging the anchor tab 315”).
Regarding claim 8, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 7 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said anchor (Sudell Figure 12- anchor 300) further comprise an anchor strap (Sudell Figure 12- flexible strap 310) connecting said stopper (Sudell Figure 12- anchor tab 315) with said adjustable positioning line (Sudell Figures 1 & 12- anchor 300 connects to flexible elastic tethers 102, 104 at ends 110, 112, [0043]; Catacchio Figure 18- lateral distractor strap 500 comprised of connected connection tether 504 and cinch strap 510, [0272]).
Regarding claim 10, Sudell discloses a portable rehabilitative traction device for a patient comprising (Abstract- “portable traction device”): a body support member (Figure 1- sling 100) and an anchor (Figure 1- anchor 300, Figure 12- anchor 300 includes flexible strap 310 with attachment 305 and anchor tab 315); at least one relay point in connection with said anchor (Figures 11 and 12- anchor 300 includes attachment 305 as a D-ring attached to the end of anchor 300); an adjustable positioning line (Figure 1- flexible elastic tethers 102, 104 that converge at ends 110, 112; [0043]); an attachment in communication with said positioning line (Figure 12- attachment 305 of anchor 300; [0072]- discusses that the attachment 305 attaches to elastic tethers 102, 104 and may be other types of attachments such as buckles); wherein said patient can apply force to said positioning line 
Sudell does not explicitly teach wherein the attachment is a selectively unlockable position adjuster in communication with said positioning line between said rigid crossbar and said anchor; and wherein said patient can raise the position of said rigid crossbar by applying force to said positioning line and can lower the position of said rigid crossbar by selective adjustment of said unlockable position adjuster. Catacchio teaches a traction device for a patient (Abstract, Figure 1- surgical arm positioning system 8) comprising of an analogous adjustable positioning line (Figures 1 and 18- lateral traction strap 500 is comprised of interconnected connection tether 504 and cinch strap 510) connected to an anchor (Figures 1 and 18- shoulder distraction apparatus 400, [0271]- “The lateral distractor strap 500 has a connector 502 for attaching to the hanger 436 of the shoulder distraction apparatus 400”) with at least one relay point in connection with said anchor (Figure 18- connector 502 in the form of a metal loop, [0271]- “The lateral distractor strap 500 has a connector 502 for attaching to the hanger 436 of the shoulder distraction apparatus 400”); and an attachment specifically being a selectively unlockable position adjuster in communication with said positioning line and said anchor (Figure 18- buckle 508, [0271-0272]- discusses the positioning of all the elements of lateral traction strap 500 relative to shoulder distraction apparatus, including buckle 508 as shown in the indicated Figure 18) ; wherein said patient can raise the position of the lower structures by applying force to said positioning line and can lower the position of said lower structures by selective adjustment of said unlockable position adjuster ([0271-0272]- discusses that strap 500 is adjustable in length to be able to apply or remove a traction force as the buckle 508 may be a “cam buckle or a strap adjuster” such that “The buckle 508 may be any device capable of adjusting the distance between the buckle 508 and the second end 514 of the cinch strap 510 and is not limited to the embodiments described herein. The buckle 508 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the traction device comprising of an anchor connected to an adjustable positioning line and body support member as disclosed by Sudell replace the adjustable positioning line to be a strap assembly attached to the anchor comprising of a selectively unlockable position adjuster in order to raise/lower the position of the affected area of the patient as taught by Catacchio, to meet the specific claim limitations as discussed above. A skilled artisan would have been motivated to utilize the adjustable strap assembly comprising of the adjustable positioning line and selectively unlockable position adjuster in order to adjust the positioning of the patient in the manner as instantly claimed because Catacchio suggests that the discussed mechanisms of the lateral distractor strap assembly comprising of the adjustable strap portions and cam buckle allow a force to be applied and removed to the affected area of the patient while maintaining a 
Sudell as modified by Catacchio does not teach the device comprising a rigid crossbar positioned in an intermediate position relative to the to the other structures of the traction device such that the anchor would be located above said rigid crossbar, the adjustable positioning line connecting the rigid crossbar to said anchor, wherein the selectively unlockable position adjuster would be between the crossbar and anchor, and the position of the rigid crossbar would change with the positioning of the patient. Dawson teaches an analogous traction device (Abstract, Figure 1- traction device 10) comprising a rigid crossbar (Figure 1- crossbar 23) in an intermediate position relative to other structures of a traction device (Figures 1 & 2- crossbar 23 attached to a harness 11 and webbing members 27, 28 using clevis members 17, 18 and wherein the harness 11 is suspended below the crossbar, thus being in an intermediate position relative to the other indicated structures). A person of ordinary skill in the art would recognize that adding a crossbar 23 to a harness 11 or body support member as taught by Dawson similarly to the ends of sling 100 of Sudell, more specifically similarly attached to the adjustable tensioning line having a sleeve connector 516 as taught by Catacchio such that the sling 100 of Sudell may still be connected to the remainder of the traction device structures in an intermediate position as instantly claimed. Furthermore, when the crossbar 23 of Dawson is applied in an intermediate positioning relative to the structures of Sudell as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the traction device of Sudell as modified by Catacchio to include a rigid crossbar attached to the sling of the traction device and in communication with an adjustable positioning line as taught by Dawson, such that the specific intermediate positioning of the other structures of the traction device relative to the included crossbar are as claimed by the instant invention. A skilled artisan would have been motivated to utilize a traction device with a crossbar attached to the sling and adjustable positioning line at an intermediate position relative to other structures of the traction device because Dawson suggests that the application of the crossbar adds further support for the sling and spaces the loads of the positioning lines (Dawson- [Col 2, line 66- Col 3, line 5]). A skilled artisan would also have a reasonable expectation to manufacture the traction device as disclosed by Sudell as modified by Catacchio to include a crossbar attached to the sling at an intermediate position relative to the traction device structures because Dawson suggests that the addition of a crossbar attached to a harness or sling at the indicated position is conventional in adjustable traction devices that are analogous to Sudell as modified by Catacchio.
Regarding claim 11, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 10 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said body support member is stretchable (Sudell [0052]- 
Regarding claim 12, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 11 as discussed above. Sudell as modified by Catacchio and Dawson further teaches the traction device further comprising a cushioning member central to said body support member (Sudell Figure 4- plurality of cushions 138, 140, 142 to provide comfort to the user along with ensuring proper alignment of the user’s head on the sling 100, [0053]).
Regarding claim 13, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 12 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said body support member (Sudell Figure 1- sling 100; Catacchio Figure 18- sleeve member 518; Dawson Figure 1- harness 11) is releasably connectable to at least one end of said rigid crossbar (Dawson Figure 2- clevis members 17, 18 of crossbar 23 admit and release at least one of loops 15, 16 at ends 13, 14 of harness 11, [Col 2, lines 66- Col 3, line 13]; Sudell Figure 4- sling 100 has D-ring attachments 126, 128 to strap ends 118, 120).
Regarding claim 14, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 13 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said body support member (Sudell Figure 1- sling 100; Catacchio Figure 18- sleeve member 518; Dawson Figure 1- harness 11) is fully releasable from said rigid crossbar (Dawson Figure 2- clevis members 17, 18 of crossbar 23 admit and release both loops 15, 16 at ends 13, 14 of harness 11, [Col 2, lines 66- Col 3, line 13]; Sudell Figure 4- sling 100 has D-ring attachments 126, 128 to strap ends 118, 120).
Regarding claim 15, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 10 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said selectively unlockable position adjuster is a press buckle (Catacchio Figure 18- buckle 508, [0272]- “…the buckle 508 is a ladderlock type of buckle. In further embodiments, the buckle 508 is a cam buckle or a strap adjuster. The buckle 508 may be any device capable of adjusting the distance…”). 
Regarding claim 16, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 10 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said anchor comprises a stopper (Sudell Figures 11 & 12- anchor tab 315 of anchor 300, [0071]- “an anchor tab 315 of the anchor 300 is slipped through the space 417 exposed between the hinged edge of the door 400 and the door frame 405, at a desired height. When the door 400 is closed, the space 417 is reduced or eliminated to prevent dislodging the anchor tab 315”).
Regarding claim 17, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 16 as discussed above. Sudell as modified by Catacchio and Dawson further teaches wherein said anchor (Sudell Figure 12- anchor 300) further comprise an anchor strap (Sudell Figure 12- flexible strap 310) connecting said stopper (Sudell Figure 12- anchor tab 315) with said adjustable positioning line (Sudell Figures 1 & 12- anchor 300 connects to flexible elastic tethers 102, 104 at ends 110, 112, [0043]; Catacchio Figure 18- lateral distractor strap 500 comprised of connected connection tether 504 and cinch strap 510, [0272]).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sudell (US 20180161192 A1) in view of Dawson (USPN 3750658 A) and Catacchio (US 20160095785 A1), in further view of Lester (USPN 1556496 A).
Regarding claim 9, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 1 as discussed above. Sudell as modified by Catacchio and 
Sudell as modified by Catacchio and Dawson does not teach wherein said positioning line further comprises a handle. Lester teaches an analogous traction device wherein an adjustable positioning line further comprises a handle (Figure 1- cable 11 with handle member 13 equipped at its free end). A person of ordinary skill in the art would recognize that the handle member 13 of Lester may be similarly applied to the free first end 512 of the adjustable positioning line as taught specifically by Catacchio in the combination of Sudell as modified by Catacchio and Dawson without hindering the functionality of the traction device. Thus, the claimed limitation is met as discussed. Sudell as modified by Catacchio & Dawson and Lester are analogous because the combination and Lester both teach adjustable traction devices for a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the free first end of the adjustable positioning line as taught by Sudell as modified by Catacchio and Dawson to further comprise a handle as taught by Lester. A skilled artisan would have been motivated to utilize an adjustable positioning line comprising a handle because Lester suggests that the handle allows the wearer of the device to exert the required amount of tension to the harness for a traction effect (Lester- [Col 2, lines 62-68]). A skilled artisan would also have a reasonable expectation to manufacture the positioning line of the traction device as taught by Sudell as modified by Catacchio and Dawson to comprise a handle because Lester suggests that the addition of handles to an adjustable positioning line is conventional in adjustable traction devices that are analogous to Sudell as modified by Catacchio and Dawson.
Regarding claim 18, Sudell as modified by Catacchio and Dawson teaches the traction device of claim 10 as discussed above. Sudell as modified by Catacchio and 
Sudell as modified by Catacchio and Dawson does not teach wherein said positioning line further comprises a handle. Lester teaches an analogous traction device wherein an adjustable positioning line further comprises a handle (Figure 1- cable 11 with handle member 13 equipped at its free end). A person of ordinary skill in the art would recognize that the handle member 13 of Lester may be similarly applied to the free first end 512 of the adjustable positioning line as taught specifically by Catacchio in the combination of Sudell as modified by Catacchio and Dawson without hindering the functionality of the traction device. Thus, the claimed limitation is met as discussed. Sudell as modified by Catacchio & Dawson and Lester are analogous because the combination and Lester both teach adjustable traction devices for a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the free first end of the adjustable positioning line as taught by Sudell as modified by Catacchio and Dawson to further comprise a handle as taught by Lester. A skilled artisan would have been motivated to utilize an adjustable positioning line comprising a handle because Lester suggests that the handle allows the wearer of the device to exert the required amount of tension to the harness for a traction effect (Lester- [Col 2, lines 62-68]). A skilled artisan would also have a reasonable expectation to manufacture the positioning line of the traction device as taught by Sudell as modified by Catacchio and Dawson to comprise a handle because Lester suggests that the addition of handles to an adjustable positioning line is conventional in adjustable traction devices that are analogous to Sudell as modified by Catacchio and Dawson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5306232 A (Whitmyer)- teaches a head alignment system with a sling attached to a crossbar.
US 4869240 A (Boren)- teaches a cervical traction unit to be anchored to a door wherein the sling includes a crossbar and offloaded by an external weight.
US 2701564 A (Wilhelm)- teaches a head traction device anchored to the door, wherein the traction force is applied by the pulling of the line by the user.
US 20030018287 A1 (Gilliam)- teaches a traction device with an anchor to the door, a sling, and a positioning line with a loose end to be pulled by the user to apply a traction force.
US 20140309573 A1 (Tillotson)- teaches an orthopedic sling for attachment to a door frame.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 26, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786